DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application
Claims 1-4, 6-12 and 14-20 are pending and presented for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-12 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The applicant argues that the prior art fails to teach a product that would have the claimed properties. In particular, applicant contends that crosslinking with an abnormal glow discharge is what provides the resultant properties. This new recitation regarding an abnormal glow discharge is disclosed in newly applied Cooper as presented below. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
1.	Claims 1-4, 6-12 and 14-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams et al. (U.S. Pat. No. 4822632) in view of Sakhrani et al. (U.S. Pat. No. 7431989) and Cooper et al. (U.S. PGPUB No. 2004/0144733).

	Regarding claims 1-4, 6-12 and 14-19, Williams teaches a medical packaging comprising a cavity for a pharmaceutical drug, in particular a cylinder for guiding an elastomer plunger in contact with the surface of the cavity (Examples I-V), where the cavity (syringe barrel) and the plunger are coated (claims 9 and 10) with a silicone-free lubricating film (column 3, lines 38-43) comprising crosslinked organic molecules (column 4, lines 53-56). Williams’ compounds are silicone free and are crosslinked in a similar manner to applicant’s crosslinked molecules using a low pressure glow discharge plasma (see applicant’s disclosure at pages 15 and 21 and Williams at column 4, lines 12-24). Williams fails to teach the lubricating film being a perfluorinated organic lubricating film and the claimed properties of the lubricating film as recited in claims 1-4, 6-11, 14-17, 19 and 20 (the surface energy, contact angle requirements, the variability of the surface energy or contact angle for water and breakaway force limitations).
First, Sakhrani teaches a similar packaging comprising a cylinder with a plunger (column 4, lines 4-8 and column 6, lines 61-66) where the cavity is coated with a silicone-free lubricating film which can comprise perfluorinated crosslinked organic lubricating films (abstract, column 6, lines 15-32 and note that the plasma will result in crosslinking). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Sakhrani’s lubricants for Williams’ lubricants. One would have been motivated to make this modification as one could have substituted one known syringe barrel lubricant for another one with a reasonable expectation of success, and the predictable result of providing improved syringes.
Second, Cooper teaches that in plasma treatement of fluid (0014 and 0072) stable operation of cathode discharges may be achieved without ballasting the individual discharges when operating in regions where the V-I characteristic of the cathode discharge has a positive slope (the Townsend region and the abnormal glow region). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify William in view of Sakhrani’s packaging by conducting the crosslinking of the lubricating molecules homogeneously by using an abnormal glow discharge exhibiting a current/voltage characteristic with a positive slope as disclosed by Cooper. One would have been motivated to make this modification as Cooper teaches that use of an abnormal glow discharge reduces the thermal stress on the electrodes considerably (0080).
Third, given the essentially identical organic perfluorinated molecules and processing method disclosed by Williams in view of Sakhrani and Cooper as compared to applicant’s claimed invention, the Examiner contends that the claimed properties of the lubricating film as recited in claims 1-4, 6-11, 15, 16, 19 and 20 (the surface energy, contact angle requirements, dynamic sliding friction force and breakaway force limitations) would be inherent in Williams in view of Sakhrani and Cooper’s lubricating film.
Finally, applicant’s arguments make clear that the use of an abnormal glow discharge results in applicant’s claimed homogeneity (see pages 7 and 8 of applicant’s remarks filed 2/28/2022. Therefore, the Examiner contends that this provides evidence that Williams in view of Sakhrani and Cooper’s films will be homogeneous and would then inherently have surface energies and contact angles as claimed that vary by less than ±10 mN/m and ±15°, respectively.
	
Conclusion
	Claims 1-4, 6-12 and 14-20 are pending.
	Claims 1-4, 6-12 and 14-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
May 2, 2022Primary Examiner, Art Unit 1717